As filed with the United States Securities and Exchange Commission on April 11, 2014 1933 Act Registration No.033-19338 1940 Act Registration No.811-05426 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 140 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 141 X (Check appropriate box or boxes.) AIM INVESTMENT FUNDS (INVESCO INVESTMENT FUNDS) (Exact name of Registrant as Specified in Charter) 11 Greenway Plaza, Suite 1000, Houston, TX 77046 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(713) 626-1919 John M. Zerr, Esquire 11 Greenway Plaza, Suite 1000, Houston, TX77046 (Name and Address of Agent for Service) Copy to: Stephen R. Rimes, Esquire Invesco Advisers, Inc. 11 Greenway Plaza, Suite 1000 Houston, TX 77046-1173 E. Carolan Berkley, Esquire Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103-7018 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Amendment. It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) Xon April 22, 2014 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph(a)(1) 75 days after filing pursuant to paragraph(a)(2) on (date) pursuant to paragraph(a)(2) If appropriate, check the following box: XThis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Contents of Registration Statement Cover Page This Post-Effective Amendment No. 140 to the Registrant’s Registration Statement on Form N-1A under the Securities Act of 1933, as amended (the “Securities Act”) (Amendment No. 141 under the Investment Company Act of 1940, as amended (the “Investment Company Act”)) (“PEA No. 140”) is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act solely to designate April 22, 2014 as the new effective date for Post-Effective Amendment No. 137 of the Registrant’s Registration Statement under the Securities Act (Amendment No. 138 under the Investment Company Act), filed pursuant to Rule 485(a)(2) under the Securities Act on January 29, 2014, Edgar Accession No. 0001193125-14-026326 (“PEA No. 137”).This PEA No. 140 neither amends nor supersedes any information contained in PEA No. 137. Contents of Registration Statement The Prospectuses and Statement of Additional Information for the Invesco MLP Fund, Invesco Global Infrastructure Fund and Invesco Strategic Income Fund are incorporated herein by reference to PEA No. 137. Part C of the Registrant’s Registration Statement is incorporated herein by reference to PEA No. 137. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Houston, Texas on the 11th day of April, 2014 Registrant: AIM INVESTMENTFUNDS (INVESCO INVESTMENT FUNDS) By: /s/ Philip A. Taylor Philip A. Taylor, President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURES TITLE DATE /s/ Philip A. Taylor (Philip A. Taylor) Trustee & President (Principal Executive Officer) April 11, 2014 /s/ David C. Arch* (David C. Arch) Trustee April 11, 2014 /s/ Frank S. Bayley* (Frank S. Bayley) Trustee April 11, 2014 /s/ James T. Bunch* (James T. Bunch) Trustee April 11, 2014 /s/ Bruce L. Crockett* (Bruce L. Crockett) Chair & Trustee April 11, 2014 /s/ Rod Dammeyer* (Rod Dammeyer) Trustee April 11, 2014 /s/ Albert R. Dowden* (Albert R. Dowden) Trustee April 11, 2014 /s/ Martin L. Flanagan* (Martin L. Flanagan) Trustee April 11, 2014 /s/ Jack M. Fields* (Jack M. Fields) Trustee April 11, 2014 /s/ Prema Mathai-Davis* (Prema Mathai-Davis) Trustee April 11, 2014 /s/ Larry Soll* (Larry Soll) Trustee April 11, 2014 /s/ Hugo F. Sonnenschein* (Hugo F. Sonnenschein) Trustee April 11, 2014 /s/ Raymond Stickel, Jr.* (Raymond Stickel, Jr.) Trustee April 11, 2014 /s/ Wayne W. Whalen* (Wayne W. Whalen) Trustee April 11, 2014 /s/ Sheri Morris (Sheri Morris) Vice President & Treasurer (Principal Financial and Accounting Officer) April 11, 2014 *By /s/ Philip A. Taylor Philip A. Taylor Attorney-in-Fact * Philip A. Taylor, pursuant to powers of attorney dated November 30, 2010, filed in Registrant’s Post-Effective Amendment No. 106 on December 21, 2010.
